Citation Nr: 0121898	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  92-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
muscular strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for chronic muscle 
strain of the cervical spine superimposed on some stiffness 
from July 1, 1993, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from May 1986 to February 
1988.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1992, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
chronic low back strain, and a compensable rating for his 
chronic cervical strain.  Thereafter, rating decisions of the 
regional office (RO) resulted in a 40 percent evaluation for 
the low back disorder, effective from October 1990, and a 20 
percent evaluation for the cervical spine disorder, effective 
from December 1996.  

In a decision dated in January 2000, the Board found that 
both issues continued to be proper subjects for appellate 
review.  However, in view of the veteran's February 1998 
specific written election to withdraw the issue of 
entitlement to a rating in excess of 20 percent for his 
cervical strain for the period of August 9, 1990 to June 30, 
1993, the veteran's claim for increase as to his cervical 
spine disorder was restricted to the period commencing from 
July 1, 1993.  

The January 2000 Board decision denied an evaluation in 
excess of 40 percent from October 17, 1990 for chronic 
muscular strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right.  The January 2000 Board 
decision also denied an increased evaluation for chronic 
muscle strain of the cervical spine superimposed on some 
stiffness from July 1, 1993.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (previously the United States Court of 
Veterans Appeals) (Court).  

In January 2001, the Acting Secretary of VA submitted 
Appellee's Opposed (sic) Motion  For Remand And To Stay 
Proceedings.  The Acting Secretary asserted that in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), it was necessary for the Court to 
vacate and remand the Board's January 2000 decision.  

In a February 2001 order, the Court granted the motion and 
vacated and remanded the January 2000 Board decision.  


REMAND

In correspondence received in July 2001, the veteran's 
representative submitted what he described as a "work copy" 
of a VA examination conducted in March 2001.  He asserted 
that the report was pertinent both to a recently reopened 
claim as well as the claims remanded from the Court.  He 
noted that the evidence should be considered by the RO in 
Portland in connection with both matters, and that a waiver 
of the RO's consideration would not be appropriate.  

In this regard, the Board notes that as VA treatment and 
examination records are already in the custody of VA, they 
must be associated with a veteran's claims file.  "[T]he 
Secretary had constructive, if not actual, knowledge of those 
items [generated by the VA]."  Bell v. Derwinski, 2 Vet. App 
611, 613 (1992).

The VA report attached to the July 2001 correspondence from 
the veteran's representative provides that it is the report 
of a March 2001 VA orthopedic examination, conducted at the 
Portland VA Medical Center (VAMC).  The report includes the 
notation "WORK COPY - DO NOT CHART."  The report provides 
that there were no records available for review.  The report 
addresses complaints, findings, symptoms, and diagnoses 
pertaining to the veteran's lumbosacral and cervical spine.  
The report describes flare-ups.  It identifies the veteran's 
prescription medication, implying that he received ongoing 
outpatient treatment.  The report states that the veteran 
would be sent for radiographic examinations, but there are no 
corresponding radiographic reports.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates of 
treatment for all VA and non-VA health care 
providers who have treated him for disability 
of the lumbosacral or cervical spine since 
January 2000.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should take 
appropriate action to obtain copies of any 
clinical records indicated, including those 
from the Portland VAMC, which have not been 
previously secured.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for chronic muscular strain of the low 
back superimposed on degenerative 
instability with bilateral lumbosacral 
radiculopathies at L5 on the left and S1 
on the right; as well as entitlement to 
an increased evaluation for chronic 
muscle strain of the cervical spine 
superimposed on some stiffness from July 
1, 1993.

If the claims remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



